Wyly, J.
The defendants, the legal representatives of the successions of Valsin H. Rentrope, deceased, and Henry Knight, deceased, *663have appealed from a judgment rendered against them by the Parish Court of the parish of St. Mary for $1333 33, based upon the promissory note made by said Rentrope and Knight on fifteenth January, 1859. The first objection to the judgment urged by the appellants is that the Parish Court was without jurisdiction ratione materice, the amount involved being over five hundred dollars.
It appears that the suit was brought in the District Court before the organization of the Parish Court, but that it was tried in the Parish Court, and the appeal has been taken irom that court.
In the cases of Swan v. Gayle, and Calderwood v. Calderwood, decided at the Monroe term, this court held that the Parish Court is without jurisdiction to try a suit where the amount in dispute exceeds five hundred dollars. Article 87, constitution.
We see no reason to'depart from the views expressed in those decisions.
The judgment of a court without jurisdiction ratione materice is a nullity which may be urged at any time. C. P. 92, 609, 612.
It is therefore ordered that the judgment appealed from be avoided and annulled and it is now ordered that this cause be remanded to the District Court where it was instituted, to be proceeded in according to law, and that appellee pay costs of the Parish Court and of this court.